
	
		I
		111th CONGRESS
		1st Session
		H. R. 3952
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Ms. Titus (for
			 herself, Mr. Olson,
			 Ms. Berkley,
			 Mr. Hall of New York,
			 Mr. Paul, Mrs. McMorris Rodgers, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 increase the
		  amount allowable as a deduction for meals and entertainment expenses of small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Small Businesses Grow and Prosper Act of
			 2009.
		2.Increased meals
			 and entertainment expense deduction for small businesses
			(a)In
			 generalSubsection (n) of
			 section 274 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(4)Increased
				percentage for small business expenses
						(A)In
				generalIn the case of expenses or items described in paragraph
				(1) paid or incurred by the taxpayer in carrying on an eligible trade or
				business, such paragraph shall be applied by substituting 80
				percent for 50 percent.
						(B)Eligible trade
				or business
							(i)In
				generalFor purposes of subparagraph (A), the term eligible
				trade or business means, with respect to any taxable year, a trade or
				business (whether or not incorporated) which employed an average of less than
				50 employees on business days during the taxable year.
							(ii)Controlled
				groupsFor purposes of clause
				(i), all persons treated as a single employer under subsection (b), (c), (m),
				or (o) of section 414 shall be treated as a single employer.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to expenses
			 paid or incurred after the date of the enactment of this Act.
			
